              Case 2:21-cv-00272-MCE-KJN Document 7 Filed 03/17/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                                  Case No. 2:21-cv-00272-MCE-KJN
12                     Plaintiff,                    ORDER GRANTING STIPULATION
                                                     TO EXTEND TIME TO RESPOND
13            v.                                     TO INITIAL COMPLAINT
14   APPLE EIGHT HOSPITALITY                           [L.R. 144 (A)]
     OWNERSHIP, INC., a Virginia
15   Corporation,                                     Complaint filed:        Feb. 12, 2021
16                     Defendants.                    Complaint Served:        Feb. 24, 2021
17                                                    Current Response Date: Mar. 17, 2021
18                                                    New Response Date:       Apr. 16, 2021
19
20
21
22
23
24
25
26
27
28


              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     68675365v.1
              Case 2:21-cv-00272-MCE-KJN Document 7 Filed 03/17/21 Page 2 of 2


 1            In light of the Parties’ Stipulation and good cause appearing therefor, the Court
 2   hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant Apple Eight
 3   Hospitality Ownership, Inc. shall have an extension of time of thirty (30) days in which
 4   to respond to Plaintiff’s Complaint to April 16, 2021.
 5            IT IS SO ORDERED.
 6
 7   Dated: March 16, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     68675365v.1
